UNITED STATES OF AMERICA

Before the

OFFICE OF THRIFT SUPERVISION

 

                                                                           

 

)

 

In the Matter of

)

Order No.: WN-09-

 

)

 

GUARANTY FINANCIAL GROUP INC.

)

Effective Date:

 

 

)

 

Austin, Texas

)

 

OTS Docket No. H-1072

)

 

                                                                           )

 

 

 

ORDER TO CEASE AND DESIST

 

WHEREAS, Guaranty Financial Group Inc., Austin, Texas, OTS Docket No. H-1072
(Holding Company), by and through its Board of Directors (Board), has executed a
Stipulation and Consent to the Issuance of an Order to Cease and Desist
(Stipulation); and

WHEREAS, the Holding Company,by executing the Stipulation, has consented and
agreed to the issuance of this Order to Cease and Desist (Order) by the Office
of Thrift Supervision (OTS) pursuant to 12 USC § 1818(b); and

WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Western Region (Regional Director), is authorized to issue Orders to Cease and
Desist where a holding company has consented to the issuance of an order.

 

NOW, THEREFORE, IT IS ORDERED that:

1.

Compliance with Law, Regulations and Safe and Sound Policies.

The Holding Company and its directors, officers, employees, and agents shall
cease and desist from any action (alone or with another or others) for or toward
causing, bringing

 



 

 

about, participating in, counseling or the aiding and abetting of unsafe or
unsound practices that resulted in inadequate earnings and capital at the
Holding Company and its savings association subsidiary, Guaranty Bank, Austin,
Texas (OTS Docket No. 8534) (Association).

2.

Capital.  

a.        By April 30, 2009, the Holding Company shall submit to the Regional
Director for review and written notice of non-objection a detailed capital plan
to preserve and increase the capital of the Holding Company and its insured
depository subsidiary, Guaranty Bank, Austin, Texas (Association) commensurate
with the respective risk profiles of Holding Company and the Association to
ensure that the Association meets and maintains, at a minimum, a core capital
ratio equal to or greater than 8.00 percent and a total risk-based capital ratio
equal to or greater than 11.00 percent. The Capital Plan shall incorporate
capital strategies: (i) based on the receipt of funds from the Treasury
Department’s Capital Purchase Program (CPP) or participation in any program
implemented by the Department of Treasury or other Federal agencies under the
Emergency Economic Stabilization Act of 2008, and its successors, or the Federal
Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program
(collectively, Federal Program) and (ii) based on the lack of participation in
the CPP or any Federal Program.

b.    The Board shall make any changes to the Capital Plan required by the
Regional Director or his designee within fifteen (15) days after receipt of the
changes. Thereafter, the Board shall adopt, and the Holding Company shall
implement and comply with the revised Capital Plan.

c.     After implementation of the Capital Plan, Management shall prepare
monthly variance reports on the Holding Company’s compliance with the Capital
Plan within thirty (30) days after the close of each month starting with the
month ending May 31, 2009. Such variance

 

2

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

reports shall: (i) detail actual operating versus projected results, (ii)
include detailed explanations of any material deviations, and (iii) include a
description of the specific corrective actions or measures that have been
implemented or are proposed to address the material deviation. A deviation shall
be considered material under this Paragraph of the Order when the Holding
Company: (i) engages in any material activity, line of business, or operation
that is inconsistent with the Capital Plan; (ii) exceeds the level of any
activity or growth contemplated in the Capital Plan by more than10 percent; or
(iii) falls below or fails to meet the target amounts established in the Capital
Plan by more than 10 percent. The Board’s review of the monthly variance reports
and evaluation of Management and the Holding Company’s compliance with the
elements of the Capital Plan shall be thoroughly documented in the Board meeting
minutes. The Holding Company shall submit the Board meeting minutes to OTS
within five (5) days of the Board meeting.

d.           Within forty-five (45) days of the date the Association does not
meet the core capital ratio of 8.00 percent and a total risk-based capital ratio
of 11.00 percent or the Holding Company is not in compliance with its Capital
Plan implemented pursuant to Paragraph 2.b of this Order, the Board shall adopt
the Contingency Plan and submit the Contingency Plan to the Regional Director
for review and written notice of non-objection. The Contingency Plan shall
detail the actions to be taken, with specific time frames, to achieve one of the
following results by the later of date of receipt of all required regulatory
approvals or 60 daysafter the implementation of the Contingency Plan: (i) a
merger of the Association with, or acquisition by another federally insured
depository institution or holding company thereof; or (ii) a voluntary
liquidation of the Association by filing an appropriate application with OTS in
conformity with federal laws and regulations. The Holding Company also shall
submit the Contingency Plan to OTS within fifteen

 

3

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

(15) days from any request by the Regional Director for a Contingency Plan or an
updated Contingency Plan. The Holding Company shall implement the Contingency
Plan immediately upon notification by the Regional Director to implement the
Contingency Plan.

e. The Holding Company shall provide written status reports to OTS detailing the
Holding Company’s actions taken and progress in implementing the Contingency
Plan by no later than the 1st and 15th day of each month and until such time as
the Association has at least a core capital ratio of 8.00 percent and a total
risk-based capital ratio of 11.00 percent and the Holding Company is in
compliance with its Capital Plan. The bimonthly status reports shall detail: any
contacts with investment bankers, any parties doing due diligence, any offers
relating to an acquisition or a merger, the execution of binding letters of
intent or purchase agreements, or any other capital raising activities. The
Holding Company shall provide to OTS an immediate notification of the
termination of negotiations, with any party considering the acquisition of five
(5) percent or more of the stock of the Holding Company or the Association or a
subordinated debt offering, by no later than one (1) business day after
Management becomes aware of such event.

3.

Business Plan.

a. By May 31, 2009, the Holding Company shall approve and submit to OTS for
review and written notice of non-objection a written strategic business plan
(Business Plan). The Business Plan shall, at a minimum, set forth the Board’s
detailed short-term and long-term strategy for: (i) the improvement of capital
levels, earnings, and profitability of the holding company enterprise,
incorporating the Association’s Strategic Business Plan and the Holding
Company’s Capital Plan; (ii) the provision of sufficient capital, taking into
consideration the Association’s risk profile, to support the Association’s
business strategy and operations, to

 

4

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

absorb and to provide for adequate allowance for loan and lease losses; (iii)
the payment of interest payments on trust preferred securities without the
reliance on dividends from the Association; and (iv) reimbursement of the
Association for expenses paid and services provided by the Association pursuant
to a written agreement between the Holding Company and the Association and the
payment of consolidated tax payments pursuant to a written agreement with the
Association.

b.        The Business Plan also shall include, at a minimum, comprehensive
pro-forma earnings, capital, and cash flow projections (incorporating the
projections from the Liquidity Contingency Plan adopted pursuant to Paragraph 4
of this Order).

c.         The Holding Company shall make any required modifications to the
Business Plan required in writing by the Regional Director or his designee
within ten (10) days after receipt. Thereafter, the Board shall adopt and the
Holding Company shall immediately implement the revised Business Plan. The
Holding Company shall provide to OTS a copy of the revised Business Plan and the
Board meeting minutes reflecting the Board’s adoption of the revised Business
Plan withinfive (5) daysafter the Board meeting. The Holding Company shall
submit any proposed material deviation to the Business Plan to the Regional
Director for written notice of non-objection at leastfifteen (15) days prior to
implementation. A deviation shall be considered material under this Paragraph
when the Holding Company: (i) engages in any material activity, line of
business, or operation that is inconsistent with the Business Plan, (ii) exceeds
the level of any activity or growth contemplated in the Business Plan by more
than10 percent, or (iii) falls below or fails to meet the target amounts
established in the Business Plan by more than 10 percent.

 

5

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

d. Within thirty (30) days after the end of the month, beginning with the month
ending July 30, 2009, the Holding Company shall provide to OTS monthly variance
reports regarding the Holding Company’s compliance with the revised Business
Plan.

e.         The Holding Company shall notify OTS regarding any new material event
affecting or that may affect the balance sheet or the cash flow of the Holding
Company within one (1) business day of such event.

4.

Liquidity.

By May 31, 2009, the Board shall adopt and submit to OTS for written notice of
non-objection a liquidity contingency plan setting forth short-term and
long-term sources of liquidity and cash flow, both into and out of the Holding
Company (Liquidity Contingency Plan). The Liquidity Contingency Plan shall
address under various scenarios of stress testing: (a) the payment of the
Holding Company’s obligations to the Association for expenses paid by and
services provided by the Association, and the payment of consolidated taxes in
accordance with a written agreement with the Association; (b) various scenarios
under which interest payments on the trust preferred securities may be
suspended; (c) the restriction of payment of capital distributions by the
Association or its subsidiaries; and (d) the payment of dividends on
non-cumulative perpetual preferred stock or other stock issued in conjunction
with possible participation in the CPP. The Holding Company shall make any
modifications to the Liquidity Contingency Plan required by the Regional
Director or his designee within ten (10) days after receipt. Thereafter, the
Board shall adopt and the Holding Company shall immediately implement the
revised Liquidity Contingency Plan. The Holding Company shall provide to OTS a
copy of the revised Liquidity Contingency Plan and the Board meeting minutes
reflecting the

 

6

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

Board’s adoption of the revised Liquidity Contingency Plan within five (5)
daysafter the Board meeting.

5.

Capital Distributions and Stock Repurchases.

a.          Effective immediately, the Holding Company shall not declare, make,
or pay any dividends or other capital distributions or purchase, repurchase or
redeem or commit to purchase, repurchase, or redeem any Holding Company’s common
or preferred shares without the prior written notice of non-objection of OTS.
The Holding Company shall submit its written request for OTS’s non-objection to
engage in the transaction set forth in Paragraph 5.a of this Order to OTS at
least thirty (30) days prior to the anticipated date of the proposed dividend
payment, capital distribution, or stock transaction. The written request for
such non-objection shall: (i) contain current and pro forma projections
regarding the Holding Company’s capital, earnings, and cash flow and the
Association’s capital, asset quality, earnings, and allowance for loan and lease
losses, and (ii) set forth documentation that the Association has at least a
core capital ratio of 8.00 percent and a total risk-based capital ratio of 11.00
percent and will maintain the capital ratios after the payment of the capital
distribution.

b. Effective immediately, the Holding Company or any nonbank subsidiary shall
not, directly or indirectly, accept nor request that the Association or any
subsidiary thereof make or pay any capital distributions, as that term is
defined in 12 CFR § 563.134, or commit to make or pay dividends or any other
capital distributions, without the prior written notice of non-objection of OTS.
The Holding Company shall submit its written request for such approval to the
Regional Director at least thirty (30) days prior to the anticipated date of the
proposed dividend payment or capital distribution.

_________________________

  The term “subsidiary” is defined at 12 CFR § 559.2.

 

 

7

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

 

6.

Oversight of Association.

Effective immediately, the Holding Company shall ensure the Association’s
compliance with applicable laws, rules, regulations, and agency guidance and all
the terms of the Order to Cease and Desist issued by OTS against the Association
on April ___, 2009.

7.

Limitation of Debt.

a. Effective immediately, the Holding Company and its subsidiaries shall not,
directly or indirectly incur, renew, roll over, or issue any debt or debt
securities, increase any current lines of credit, guarantee the debt of any
entity, or otherwise incur any additional debt; or enter into a commitment for
debt without the prior written notice of non-objection of OTS. For purposes of
this Paragraph, the term, “debt”, includes, but is not limited to, loans, bonds,
cumulative preferred stock, hybrid capital instruments such as subordinated debt
or trust preferred securities, and guarantees of debt. For purposes of this
Paragraph, the term, “debt,” does not include liabilities incurred in the normal
course of business to acquire goods and services and that are normally recorded
as accounts payable under generally accepted accounting principles. All written
requests for such non-objection to OTS to engage in such debt transactions, at a
minimum, shall: (i) describe the purpose of the proposed debt, (ii) set forth
and analyze the terms of the proposed debt and covenants, (iii) analyze the
Holding Company’s current cash flow resources available to satisfy such debt
repayment, and (iv) set forth the anticipated source(s) of repayment of the
proposed debt. The Holding Company’s written request for such non-objection
shall be submitted to OTS at least thirty (30) days prior to the anticipated
date of any such proposed debt issuance, an increase in any current lines of
credit, or a guarantee of the debt of any entity.

 

8

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

b. Effective immediately, the Holding Company and its subsidiaries, other than
the Association, shall not make a payment (including, but not limited to
principal, interest, or fees of any kind) on any existing debt, including, but
not limited to trust preferred securities, without the prior written
non-objection of OTS. The Holding Company shall submit its written request for
such non-objection to OTS at least thirty (30) days prior to the anticipated
date of any such proposed payment. All requests, at a minimum, shall contain:
(i) current and pro forma projections regarding the Holding Company’s capital,
earnings, and cash flow and the Association’s capital, asset quality, earnings,
and allowance for loan and lease losses; and (ii) discussion regarding the
sources of funds for the proposed payment.

8.

Employment Contracts and Compensation Arrangements.  

Effective immediately, the Holding Company shall not enter into, renew, extend,
or revise any contractual arrangement related to compensation or benefits with
any director or officer of the Holding Company, unless it first provides OTS
with not less than thirty (30) days prior written notice of the proposed
transaction. The notice to OTS shall include a copy of the proposed employment
contract or compensation arrangement, or a detailed written description of the
compensation arrangement to be offered to such director or officer, including,
but not limited to all benefits and perquisites. The Board shall ensure that any
contract, agreement, or arrangement submitted to OTS fully complies with the
requirements of 12 CFR Part 359, 12 CFR §§ 563.39 and 563.161(b), and 12 CFR
Part 570–Appendix A.

9.

Management Changes.

Effective immediately, the Holding Company shall comply with the prior
notification requirements for changes in directors and senior executive officers
as set forth in 12 CFR Part 563, Subpart H.

 

9

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

10.

Severance and Indemnification Payments.

Effective immediately, the Holding Company shall not make any golden parachute
payment or prohibited indemnification payment unless, with respect to each such
payment, the Holding Company has complied with the requirements of 12 CFR Part
359 and as to indemnification payments, 12 CFR § 545.121.

11.

Compliance.

a.        Within thirty (30) days after the end of each month, beginning with
the month ending April 30, 2009, the Board of the Holding Company shall adopt a
board resolution (Compliance Resolution): (i) formally resolving that the Board
conducted a diligent inquiry of relevant information (including reports from
Management) regarding compliance with the Order during the immediately preceding
month; (ii) detailing the compliance with the provisions of this Order; (iii)
identifying each instance of noncompliance; and (iv) setting forth, in detail,
additional corrective actions or steps adopted or required by the Board to
address each instance of noncompliance. Within five (5) days of the meeting of
the Board at which the Compliance Resolution was adopted, the Holding Company
shall provide to OTS a certified copy of each Compliance Resolution and any
compliance reports from Management that were reviewed during the Board meeting.

b.         Nothing contained herein shall diminish the responsibility of the
Board of the Holding Company to ensure the Holding Company’s compliance with the
provisions of this Order.

12.

Effective Date, Incorporation of Stipulation.

 

 

This Order is effective on the Effective Date as shown on the first page. The
Stipulation is

made a part hereof and is incorporated herein by this reference.

 

 

_________________________

 The term “golden parachute payment” is defined at 12 CFR § 359.1(f).

 The term “prohibited indemnification payment” is defined at 12 CFR § 359.1(l).

 

 

10

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

 

13.

Duration.

This Order shall remain in effect until terminated, modified or suspended, by
written notice of such action by OTS, acting by and through its authorized
representatives.

14.

Time Calculations.

a.              Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date and shall be based on calendar days,
unless otherwise noted.

b.              The Regional Director may extend any of the deadlines set forth
in the provisions of this Order upon written request by the Holding Company that
includes reasons in support for any such extension. Any OTS extension shall be
made in writing.

15.

Submissions and Notices.

a.              All submissions, including progress reports, to OTS that are
required by or contemplated by this Order shall be submitted within the
specified timeframes.

b.              Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Order shall be in
writing and sent by first class U.S mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:

 

(i)

To OTS:

 

 

Regional Director

 

 

Attn: Assigned Assistant Director

 

 

Office of Thrift Supervision

 

 

225 E. John Carpenter Freeway, Suite 500

 

Irving, Texas 75062-2326

 

 

Fax No.: (972) 277-9501

 

 

 

(ii)

To the Holding Company:

 

 

Attn: John T. Stuart III, Chairman and CEO

 

Guaranty Financial Group Inc.

 

 

8333 Douglas Avenue

 

 

Dallas, Texas 75225

 

 

Fax No.: (214) 360-8693

 

 

 

11

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 



 

 

16.

No Violations Authorized.

 

Nothing in this Order or the Stipulation shall be construed as allowing the
Holding Company, its Board, officers, or employees to violate any law, rule, or
regulation.

IT IS SO ORDERED.

 

 

OFFICE OF THRIFT SUPERVISION

 

 

/s/ C.K. Lee

By:______________________________

 

C.K. Lee

 

 

Regional Director, Western Region

 

Date: See Effective Date on page 1

 

 

12

Guaranty Financial Group Inc.

OTS Docket No. H-1072

Order to Cease and Desist

 

 

 